DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 4 and 6-34 remain(s) pending in the application.  Applicant's amendments, dated 02/10/2021, are responsive to the Non-Final Office Action mailed 11/12/2020, hereinafter FR.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 28 and 29 under 102(a)(1) as being anticipated by Landberg WO 2016/080893, hereinafter Landberg, in view of Heinzeroth; Jerry E. US 7108108 B1, hereinafter Heinzeroth, have been fully considered but are not persuasive.
In response to applicant’s arguments regarding the modified device of Landberg/Heinzeroth failing to disclose “forward movement is slower than the backward movement”, the examiner respectfully disagrees.  Col 10 Ln 58-61 discloses “Preferably, the time for retraction of the second piston body is shorter than the time for the working stroke of the first piston body from the first start position to the first end position”.  This cited phrase is another way of stating that the piston body’s backward movement requires less time than its forward movement.  Going a distance in more time is going slower.  Therefore, Landberg discloses the claimed limitation.

In response to applicant’s arguments regarding the modified device of Landberg/Heinzeroth failing to disclose “wherein the control element is arranged to activate a safety mode at least one of upon detection of a deviation from a normal behavior of the fluid actuator arrangement and upon detection of activation of an emergency brake”, the examiner respectfully disagrees.  The language ‘…at least one of… and…’ only requires one of the two conditions to read upon the claim.  As previously agreed, Landberg fails to disclose this limitation.  However,
 Heinzeroth teaches (Col 1 Ln 33-38), “should a malfunction occur it is important to ensure continued clamping of the rod until reaching a time or location where it normally would be released and the malfunction corrected.”  Stated another way, Heinzeroth discloses activating a safety mode (not explicitly ‘named’, “ensure continued clamping”) upon detection of a deviation from a normal behavior (“should a malfunction occur”).  Therefore, Heinzeroth discloses the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6 and 8-33 are rejected under 35 U.S.C. 103 as being unpatentable over Landberg WO 2016/080893, hereinafter Landberg, in view of .
Landberg is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (fluid actuator arrangement comprising a rod clamping mechanism).  
Heinzeroth is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (a rod clamping mechanism).  MPEP2141.01(a) I.
Regarding claim 1, Landberg discloses (Fig. 14) a fluid actuator arrangement comprising: 
a piston rod member (19), 
at least two cylinders (3, 5) each said cylinder having a piston body (7, 9) dividing an interior of the respective cylinder in a first and a second cylinder chamber (left and right sides of the piston bodies as depicted), 
a clamping mechanism (29) associated to each cylinder (3, 5, Col 17 Ln 51-53 discloses each cylinder has a clamping mechanism), each of said clamping mechanisms being arranged to engage the respective piston body of the cylinder to the piston rod member in a forward movement of the piston body to allow driving the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod, Col 12 Ln 10-29 discloses the engaging the piston body via the clamping mechanism to drive the piston rod member), and to disengage the piston body of the cylinder from the piston rod member in a backward movement of the piston body to allow sliding of the piston 
a control element (CPU) comprising 
a piston body movement control element arranged to control a back and forward movement of the respective piston body so that forward movement is slower than the backward movement (Col 10 Ln 58-61) and to control the movement of the respective piston bodies in relation to each other such that at least one piston body is always moving forward and such that an overlap exists wherein at least two of the piston bodies are moving forward simultaneously during a cycle (Col 10 Ln 28-55), and 
a clamping mechanism control element arranged to control the respective clamping mechanism to engage the piston body to the piston rod member in the forward movement and to disengage the piston body from the piston rod member in the backward movement (Col 10 Ln 28-55), and 
a sensor arrangement (201, 202) arranged to obtain position information related to the position of the piston body within the respective cylinder (Col 17 Ln 45-57), 
wherein the piston body movement control element is arranged to compare the obtained position information with a desired position of the respective piston body and to force the respective piston body to where they 
wherein each of said clamping mechanisms is configured to engage the respective piston body to drive the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod, Col 12 Ln 10-29 discloses the engaging the piston body via the clamping mechanism to drive the piston rod member).
Landberg fails to explicitly state that the control element is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position.
Heinzeroth discloses (Fig. 1-3) a clamping mechanism (10) associated with a cylinder (12), said clamping mechanism being arranged to engage a piston rod member (20) to allow sliding of the piston body in relation to the piston rod member (Col 3 Ln 51-65), wherein
a control element (interpreted as whatever device/controller activates the clamping mechanism) is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake (Col 1 Ln 33-38), 
and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position (Col 1 Ln 33-38 discloses 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Landberg, by activate one or more of the clamping mechanisms to activate a safety mode upon detection of a deviation from a normal behavior, as taught by Heinzeroth, for the purpose of to hold the piston rod member in place until the malfunction may be corrected (Col 1 Ln 10-38).
Regarding claim 3, Landberg discloses (Fig. 14) said emergency brake (29). 
Regarding claim 4, Heinzeroth discloses (Fig. 1-3) in the safety mode, operation of the fluid actuator arrangement is stopped (Col 1 Ln 33-38). 
Regarding claim 6, Heinzeroth discloses (Fig. 1-3) a stationary clamping mechanism (10) arranged along the extension of the piston rod member (20) and adapted to clamp around the piston rod member in the safety mode (Col 1 Ln 33-38 discloses the clamping mechanism may be external to the elongated fluid actuator arrangement (12)). 
Regarding claim 8, Heinzeroth discloses (Fig. 1-3) in the safety mode, an alarm is presented to an operator (Col 1 Ln 10-38). 

Regarding claim 9, Landberg discloses (Fig. 14) the clamping mechanism control element (CPU) is arranged to control the respective clamping mechanism (29) based on the obtained position information related to the piston body (7, 9) within the cylinder (3, 5, Col 10 Ln 28-55, Col 17 Ln 45-57). 
Regarding claim 10, Landberg discloses (Fig. 14) the sensor arrangement (201, 202) comprises at least one position and/or presence sensor (201, 202) arranged to 
Regarding claim 11, Landberg discloses (Fig. 14) the sensor arrangement (201, 202) comprises at least one sensor (201) mounted within the cylinder (3, 5). 
Regarding claim 12, Landberg discloses (Fig. 14) the sensor arrangement (201, 202) arranged to obtain position information related to the position of the piston body (7, 9) within the respective cylinder (3, 5) comprises at least one position and/or presence sensor (201) arranged to sense the position/presence of the clamping mechanism and in that the control element is arranged to the determine the position of the piston body within the cylinder based on the sensed position/presence of the clamping mechanism (Col 17 ln 45-57). 
Regarding claim 13, Landberg discloses (Fig. 14) the sensor arrangement (201, 202) arranged to obtain position information related to the position of the piston body (7, 9)  comprises a continuous position sensor arranged to continuously obtain position information related to the position of the piston body (Col 9 Ln 55-64). 
Regarding claim 14, Landberg discloses (Fig. 14) the sensor arrangement (201, 202) is arranged to obtain first position information indicating that the piston body (7, 9) passes a first position along its stroke, wherein the clamping mechanism control element (CPU) is arranged to control the respective clamping mechanism (29) and/or the piston body control element (CPU) is arranged to control the back and forward movement of the respective piston body based on the obtained first position information, and the sensor arrangement is arranged to obtain second position information indicating that the piston body passes a second position along its stroke, wherein the clamping 
Regarding claim 15, Landberg discloses (Fig. 14) the sensor arrangement (201, 202) is arranged to obtain third position information indicating that the piston body (7, 9) reaches an end of a stroke, wherein the clamping mechanism control element (CPU) is arranged to control the respective clamping mechanism and/or the piston body control element (CPU) is arranged to control the back and forward movement of the respective piston body based on the obtained third position information (Col 10 Ln 28-55, Col 17 Ln 45-57). 
Regarding claim 16, Landberg discloses (Fig. 14) a counter (CPU) arranged determine the timing of the end of a stroke, wherein the clamping mechanism control element (CPU) is arranged to control the respective clamping mechanism (29) and/or the piston body control element (CPU) is arranged to control the back and forward movement of the respective piston body based on the determined timing of the end of the stroke (Col 10 Ln 28-55, Col 17 Ln 45-57). 
Regarding claim 17, Landberg discloses (Fig. 14) the control element (CPU) further is arranged to monitor the obtained position information related to the position of the piston body (7, 9).
Heinzeroth discloses (Fig. 1-3) a control element (interpreted as whatever device/controller activates the clamping mechanism) is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator 
Regarding claim 18, Landberg discloses (Fig. 14) a piston rod member sensor (202) arrangement arranged to obtain information related to the piston rod member (Col 10 Ln 28-55, Col 17 Ln 45-57). 
Regarding claim 19, Landberg discloses (Fig. 14) the clamping mechanism control element (CPU) is arranged to control the respective clamping mechanism (29) and/or the piston body control element (CPU) is arranged to control the back and forward movement of the respective piston body (7, 0) based on the information from the piston rod member sensor arrangement (Col 10 Ln 28-55, Col 17 Ln 45-57). 
Regarding claim 20, a control element (interpreted as whatever device/controller activates the clamping mechanism) is arranged to activate a safety mode based on the information from the piston rod member sensor arrangement whereby detection of a deviation from a normal behavior of the fluid actuator arrangement (Col 1 Ln 33-38).
Regarding claim 21, Landberg discloses (Fig. 14) the piston rod sensor arrangement (202) is arranged to obtain information related to the position and/or the velocity and/or the acceleration of the piston rod member (Col 10 Ln 28-55, Col 17 Ln 45-57). 
Regarding claim 22, Landberg discloses (Fig. 14) the piston rod sensor arrangement (202) comprises a potentiometer and/or a linear variable differential transformer, LVDT, and/or a resolver and/or an optic sensor and/or a magnetic sensor and/or an accelerometer (Col 10 Ln 49-64). 
Regarding claim 23, Landberg discloses (Fig. 14) the control element (CPU) is 
Regarding claim 24, Landberg discloses (Fig. 14) a pressure sensor (201, Col 10 Ln 64) arrangement arranged to obtain pressure information related to the pressure in the respective first (3) and/or second (5) cylinder chamber and/or in a supply. 
Regarding claim 25, Landberg discloses (Fig. 14) the control element (CPU) is arranged to determine which piston body carries the load based on the obtained pressure information (Col 10 Ln 28-55, Col 17 Ln 45-57 discloses determining which piston body to activate and which piston body to deactivate, Col 10 Ln 64 discloses the input sensor may be a pressure sensor, therefore the control element determines/knows which piston body is currently activated/carries the load based upon pressure sensor data). 
Regarding claim 26, Landberg discloses (Fig. 14) the at least two cylinders (3, 5) are arranged along the extension of the piston rod member (19) so that the piston rod member extends through the respective piston body (7, 9). 
Regarding claim 27, Landberg discloses (Fig. 14) a transfer element (the portion of 7 and 9 that is attached to 29) arranged to transfer the movement from the 

Regarding claim 28, Landberg discloses (Fig. 14) a control element (CPU) for control of an elongated fluid actuator arrangement (1) comprising 
a piston rod member (19),
at least two cylinders (3, 5), each cylinder having a piston body (7, 9) dividing an interior of the respective cylinder in a first and a second cylinder chamber (depicted chambers left and right of respective piston bodies), 
a clamping mechanism (29) associated to each cylinder (3, 5, Col 17 Ln 51-53 discloses each cylinder has a clamping mechanism), each of said clamping mechanisms being arranged to engage the respective piston body of the cylinder to the piston rod member in a forward movement of the piston body to allow driving the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod, Col 12 Ln 10-29 discloses the engaging the piston body via the clamping mechanism to drive the piston rod member), and to disengage the piston body of the cylinder from the piston rod member in a backward movement of the piston body to allow sliding of the piston body in relation to the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism disengaging the respective piston body to the piston rod member for ‘backward movement’/sliding respective movement to the piston rod member, Col 12 Ln 10-29 discloses the disengaging the piston body via the clamping mechanism for 
wherein the control element further comprises 
a piston body movement control element (CPU) arranged to control a back and forward movement of the respective piston body so that forward movement is slower than the backward movement (Col 10 Ln 58-61) and to control the movement of the respective piston bodies in relation to each other such that at least one piston body is always moving forward and such that an overlap exists wherein at least two of the piston bodies are moving forward simultaneously during a cycle (Col 10 Ln 28-55), and 
a clamping mechanism control element (CPU) arranged to control the respective clamping mechanism to engage the piston body to the piston rod member in the forward movement and to disengage the piston body from the piston rod member in the backward movement and wherein the piston body movement control element is arranged to compare the obtained position information with a desired position of the respective piston body and to force the respective piston body to where they should be based on said comparison, thereby achieving synchronization between the operations of the cylinders (Col 10 Ln 13-55, Col 17 Ln 45-57) and
wherein each of said clamping mechanisms is configured to engage the respective piston body to drive the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod, Col 12 Ln 10-29 discloses the engaging the piston body via the clamping mechanism to drive the piston rod member). 
Landberg fails to explicitly state that the control element is arranged to activate a and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position
Heinzeroth discloses (Fig. 1-3) a clamping mechanism (10) associated with a cylinder (12), said clamping mechanism being arranged to engage a piston rod member (20) to allow sliding of the piston body in relation to the piston rod member (Col 3 Ln 51-65), wherein
a control element (interpreted as whatever device/controller activates the clamping mechanism) is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake (Col 1 Ln 33-38) , 
and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position (Col 1 Ln 33-38 discloses the clamping mechanism clamping around the piston rod member in the safety mode).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Landberg, by activate one or more of the clamping mechanisms to activate a safety mode upon detection of a deviation from a normal behavior, as taught by Heinzeroth, for the purpose of to hold the piston rod member in place until the malfunction may be corrected (Col 1 Ln 10-38).

Regarding claim 29, Landberg discloses (Fig. 14) a method for control of an elongated fluid actuator arrangement (1) comprising a piston rod member (19), at least each of said clamping mechanisms being arranged to engage the respective piston body of the cylinder to the piston rod member in a forward movement of the piston body to allow driving the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod, Col 12 Ln 10-29 discloses the engaging the piston body via the clamping mechanism to drive the piston rod member), and to disengage the piston body of the cylinder from the piston rod member in a backward movement of the piston body to allow sliding of the piston body in relation to the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism disengaging the respective piston body to the piston rod member for ‘backward movement’/sliding respective movement to the piston rod member, Col 12 Ln 10-29 discloses the disengaging the piston body via the clamping mechanism for ‘backward movement’/sliding respective movement to the piston rod member), 
wherein the method comprises:
obtaining sensor data related to the position of the respective piston body (Col 17 Ln 45-57),
controlling a back and forward movement of the respective piston body so that forward movement is slower (Col 10 Ln 58-61) than the backward movement and so that at least one piston body is always moving forward and such that for each cycle an 
controlling the respective clamping mechanism to engage its associated piston body to the piston rod member in the forward movement and to disengage the respective piston body from the piston rod member in the backward movement (Col 10 Ln 28-55),
wherein the controlling of the position of the respective piston body comprises comparing the obtained sensor data related to the position of the respective piston body with a desired position of the respective piston body and to force the respective piston body to where they should be based on said comparison, thereby achieving synchronization between the operations of the cylinders (Col 10 Ln 13-28), and
wherein each of said clamping mechanisms is configured to engage the respective piston body to drive the piston rod member (Col 17 Ln 49-53, 60-65 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod, Col 12 Ln 10-29 discloses the engaging the piston body via the clamping mechanism to drive the piston rod member)
Landberg fails to explicitly state that the control element is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position
Heinzeroth discloses (Fig. 1-3) a clamping mechanism (10) associated with a 
a control element (interpreted as whatever device/controller activates the clamping mechanism) is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake (Col 1 Ln 33-38) , 
and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position (Col 1 Ln 33-38 discloses the clamping mechanism clamping around the piston rod member in the safety mode).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Landberg, by activate one or more of the clamping mechanisms to activate a safety mode upon detection of a deviation from a normal behavior, as taught by Heinzeroth, for the purpose of to hold the piston rod member in place until the malfunction may be corrected (Col 1 Ln 10-38).
Regarding claim 30, Landberg discloses (Fig. 14) the respective clamping mechanism (29) is controlled based on the obtained sensor data related to the position of the respective piston body (Col 10 Ln 13-55, Col 17 Ln 45-57). 
Regarding claim 31, Landberg discloses (Fig. 14) obtaining sensor data related to the position and/or the velocity and/or the acceleration of the rod member, wherein the respective clamping mechanism and/or the respective back and forward movement is controlled based on the obtained sensor data related to the position and/or the 
Regarding claim 32, Landberg discloses (Fig. 14) obtaining sensor data related to the pressure (Col 9 Ln 64) of the first and/or second chamber of the first and/or second cylinder and/or a the pressure of a supply to the respective chambers (Col 10 Ln 13-55), wherein the respective clamping mechanism and/or the respective back and forward movement is controlled based on the obtained sensor data related to pressure of the first and/or second chamber of the first and/or second cylinder and/or a the pressure of a supply to the respective chambers (Col 10 Ln 13-55, Col 17 Ln 45-57). 
Regarding claim 33, Landberg discloses (Fig. 14) a program code for executing the method for control of an elongated fluid actuator arrangement according to claim 29 (the CPU is a controller processing unit, which fundamentally comprises a executable program code, Col 2 Ln 55-60, Col 3 Ln 11-17)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Landberg in view of Heinzeroth, in further view of Press, Son Ltd William GB 1309232 A, hereinafter Press.
Press is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (fluid actuator arrangement comprising a rod clamping mechanism).  MPEP2141.01(a) I.
Regarding claim 7, The modified device of Landberg/Heinzeroth discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that a non-return valve arranged between at least one of the clamping mechanisms and a pressure supply arranged to power the clamping mechanism and an 
Press discloses (Fig 6) a non-return valve (36) arranged in the main hydraulic line between at least one of the cylinders (103) and a pressure supply (15, 16) arranged to power the cylinders and an accumulator (12) arranged to power at least one of the clamping mechanism in the safety mode (Pg 8 Ln 74-80, such as low pressure).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Landberg/Heinzeroth, by provide a non-return valve and an accumulator, as taught by Press, for the purpose maintaining a proper level of pressure in the main hydraulic line.
To further clarify the modification, the clamping mechanism of Landberg is supplied by pressure via the main hydraulic line, therefore, as modified via Press, there is a non-return valve arranged between at least one of the clamping mechanisms and a pressure supply arranged to power the clamping mechanism and an accumulator arranged to power at least one of the clamping mechanism in the safety mode.

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Berger; Bernd et al. US 4915281 A, hereinafter Berger, in view of Heinzeroth.  
Berger is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (fluid actuator arrangement comprising a rod clamping mechanism).  MPEP2141.01(a) I.
Regarding claim 34, Berger discloses (Fig. 1-4) a fluid actuator arrangement 
a piston rod member (2), 
at least two cylinders (3/9, 4/7) each said cylinder having a piston body (9, 7) dividing an interior of the respective cylinder in a first and a second cylinder chamber (top and bottom sides of the piston bodies as depicted), 
a clamping mechanism (10, 8) associated to each cylinder (Col 2 Ln 62-64 discloses each cylinder has a clamping mechanism), each of said clamping mechanisms being arranged to engage the respective piston body of the cylinder to the piston rod member in a forward movement of the piston body to allow driving the piston rod member (Col 3 Ln 66 - Col 4 Ln 2 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod), and to disengage the piston body of the cylinder from the piston rod member in a backward movement of the piston body to allow sliding of the piston body in relation to the piston rod member (Col 4 Ln 9-21 discloses the clamping mechanism disengaging the respective piston body to the piston rod member for ‘backward movement’/sliding respective movement to the piston rod member), 
a control element (11) comprising (all subsequent ‘elements’ are portions/algorithms within (11)):
a piston body movement control element arranged to control a back and forward movement of the respective piston body so that forward movement is slower than the backward movement (Col 3 Ln 22-59) and to control the movement of the respective piston bodies in relation to each other such that at least one piston body is always moving forward and such that an overlap exists wherein at least two of the piston bodies are moving forward simultaneously during a cycle (Col 3 Ln 22-59), and 
a clamping mechanism control element arranged to control the respective clamping mechanism to engage the piston body to the piston rod member in the forward movement and to disengage the piston body from the piston rod member in the backward movement (Col 3 Ln 22-59), and 
a sensor arrangement (17-20) arranged to obtain position information related to the position of the piston body within the respective cylinder (Col 3 Ln 18-21), 
wherein the piston body movement control element is arranged to compare the obtained position information with a desired position of the respective piston body and to force the respective piston body to where they should be based on said comparison, thereby achieving synchronization between the operations of the cylinders (Col 3 Ln 22-59), 
wherein each of said clamping mechanisms is configured to engage the respective piston body to drive the piston rod member (Col 2 Ln 62-64 discloses the clamping mechanism engaging the respective piston body to the piston rod member for driving the piston rod),
wherein, the at least two cylinder are arranged at a radial distance from the piston rod member (depicted as such in Fig. 1).
Berger fails to explicitly state that the control element is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position.
Heinzeroth discloses (Fig. 1-3) a clamping mechanism (10) associated with a cylinder (12), said clamping mechanism being arranged to engage a piston rod member (20) to allow sliding of the piston body in relation to the piston rod member (Col 3 Ln 51-65), wherein
a control element (interpreted as whatever device/controller activates the clamping mechanism) is arranged to activate a safety mode upon detection of a deviation from a normal behavior of the fluid actuator arrangement and/or upon detection of activation of an emergency brake (Col 1 Ln 33-38), 
and is configured, in the safety mode, to clamp around the piston rod member to secure that the piston rod member is held in a fixed position (Col 1 Ln 33-38 discloses the clamping mechanism clamping around the piston rod member in the safety mode).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berger, by activate one or more of the clamping mechanisms to activate a safety mode upon detection of a deviation from a normal behavior, as taught by Heinzeroth, for the purpose of to hold the piston rod member in place until the malfunction may be corrected (Col 1 Ln 10-38).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745